Citation Nr: 1541267	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  08-26 304A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a skin disorder, including lipomas, skin tumors, and/or subcutaneous nodules, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel

INTRODUCTION

The Veteran served on active duty from December 1964 to December 1967, including service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In August 2009, the Veteran testified during a hearing at the RO before the undersigned.  A transcript of the hearing is of record.

In a July 2010 decision, the Board reopened the Veteran's previously denied claim for service connection for a skin disorder and remanded the issue to the agency of original jurisdiction (AOJ) for further development.

In a June 2014 decision, the Board denied the claim for service connection for a skin disorder.  At the same time, the Board had remanded the issue of service connection for sterility to the AOJ.  The Veteran appealed the Board's decision regarding a skin disorder to the United States Court of Appeals for Veterans Claims (Court), which issued a December 2014 Order granting a Joint Motion for Partial Remand (Joint Motion), vacating the portion of the June 2014 Board decision that pertained to service connection for a skin disorder and returning that issue to the Board for additional development.

In a March 2015 decision, the Board denied entitlement to service connection for sterility and remanded the claim of service connection for a skin disorder to the AOJ for further development.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

In the March 2015 remand, the Board directed that the Veteran be scheduled for a VA examination "by a dermatologist."  This was not done, as directed by the Board. Stegall v. West, 11 Vet. App. 268 (1998).  Rather, a VA nurse practitioner examined the Veteran in April 2015 and provided an addendum opinion in July 2015.

There also appear to be some missing records relevant to the claim.

On an October 2000 claim for VA compensation benefits, the Veteran reported that his only previous claim for VA benefits was for dental treatment.  His service personnel records include the first page of a Veteran's Application for Compensation or Pension at Separation from Service (VA Form 21-526e) (version Oct. 1958).  See "Military Personnel Record", Veterans Management Benefits System (VBMS) file, receipt date 6/19/14, at page 58.  In it, he claimed entitlement to service connection for a "recurring [cyst] behind [his] left ear. (Nov. 66).  First sign while on duty in [Republic of Vietnam]."  He indicated that he was treated at the dispensary at Edgewood Arsenal, Maryland, in August and November 1967.  The rest of the VA Form 21-526e document is not associated with the claims file.  

It appears that the Veteran's service treatment records may be incomplete.  The only records presently associated with his service treatment records are Reports of Medical History and Medical Examination performed at his service entrance and separation.  However, in the Veteran's October 1967 Report of Medical History completed when he was examined for separation, a physician's summary reflects a cyst on the left ear that was either removed or recurrent.  The Veteran's separation examination from the same day shows that a chest x-ray and laboratory studies were performed, but those reports are not associated with the claims file.  

Efforts must be made to obtain any missing service treatment records and claim(s) for VA benefits date earlier than October 2000.  

It appears that the Veteran's paper claims file was converted to a paperless VBMS electronic file after the June 2014 Board decision and remand.  The AOJ should determine if any service treatment records or other records were misplaced during that process and, if so, attempt to rebuild the file.

Finally, it appears that the Veteran established medical care at the Philadelphia VA Medical Center (VAMC) in August 2010, but records are limited to evaluation from the urology clinic.  The AOJ should obtain all medical records regarding the Veteran's treatment at the Philadelphia VAMC, dated since August 2010.

Accordingly, the case is REMANDED for the following action:

1. Obtain all additional service treatment records (including clinical records), other than the Veteran's service entrance and separation documents (already associated with the claims file).

2. Obtain the remaining page(s) of the Veteran's claim for VA benefits completed on a VA Form 21-526e (version Oct. 1958), the first page of which is in the service personnel records in the VBMS claims file (VBMS file, 6/19/14, Military Personnel Record, at page 57).

3. Obtain all claims for VA dental or other benefits filed by the Veteran before October 2000.

(The AOJ should consider if any records were misplaced or transferred to a temporary folder when the Veteran's file was converted to a VBMS electronic claims file.  All appropriate action, to include rebuilding the claims file, if warranted, should be taken to ensure all relevant records are associated with the Veteran's electronic file.




4. Obtain all records regarding the Veteran's treatment at the VAMC in Philadelphia, dated since August 2010.

All attempts to procure records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran or determines that any records are unavailable, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard to allow him the opportunity to obtain and submit those records for VA review.  

5. Request that the Veteran complete authorization for VA to obtain all medical records regarding his treatment by Suzanne Shorten, M.D., Wyncote Family Medicine, 8101 Washington Lane, Wyncote, PA 19095.

If the appellant fails to provide necessary authorization, inform him that he can submit the evidence himself.

If any requested records cannot be obtained, inform the appellant what records could not be obtained, the efforts made to obtain the records, and what further actions will be taken on his claim.

6. After completing the development requested above, schedule the Veteran for a VA examination by a dermatologist (a physician-examiner specializing in skin disorders) to determine the etiology of any skin disorder, including lipomas, skin tumors, or subcutaneous nodules, found to be present.  The claims file should be provided for review by the examiner as part of the examination.  Advise the examiner that the Veteran's assertion of experiencing a skin disorder during active service is deemed credible by the Board for the limited purposes of this remand.  The physician- examiner should address the following:

a. does the Veteran have lipomas, skin tumors, subcutaneous nodules, or another diagnosed skin disability (or disabilities) 

b. If so, is it at least as likely as not (50 percent probability or more) that the Veteran's current skin disability or disabilities (any skin disability diagnosed since 2007) had its onset in service, or is otherwise the result of a disease or injury in service (including the notation in the October 1967 Report of Medical History, noting the presence of ear cysts that were removed), including exposure to herbicides?

c. In formulating the above opinions, the physician-examiner should specifically acknowledge and discuss all skin diagnoses provided since 2007, and the Veteran's reports of skin symptoms in service and ever since that time.  The examiner is particularly requested to address whether the lumps the Veteran noticed in service are attributable to the same currently diagnosed disability (or disabilities).

d. The examiner should provide reasons for each opinion given.  The examiner is particularly requested to address the opinion provided by Dr. S.S. in July 2009 (to the effect that the Veteran suffered from lipomas for several years and there was no indication that lipomas were not caused by Agent Orange).

e. If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

f. The absence of evidence of treatment for skin problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion. 

g. The examiner is advised that the Veteran is competent to report in-service skin problems, his symptoms and history, and such reports, including those of a continuity of skin symptoms since service, must be specifically acknowledged and considered in formulating any opinions.

h. If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing

7. Readjudicate the claim for service connection for a skin disorder, including lipomas, to include as due to exposure to herbicides.  If the benefit sought on appeal remains denied, furnish a supplemental statement of the case before the claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

